Citation Nr: 1226086	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-20 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a bilateral knee disability, other than gout.  

4.  Entitlement to an initial disability evaluation in excess of 20 percent for gout.  

5.  Entitlement to an initial compensable disability evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to August 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  In November 2010, the Board remanded the case to the Appeals Management Center for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of whether a clear and unmistakable error exists in a July 11, 2007, RO decision which assigned an initial noncompensable disability rating for tension headaches was raised in a December 2010 statement submitted by the Veteran's representative.  The record before the Board does not show that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Hearing disability has not been present in either ear at any time during the pendency of the claim.

2.  No disability of the lower back, right knee, or left knee (other than gout) has been present during the pendency of these claims.

3.  Throughout the appeal period, the Veteran's active gout was manifest by exacerbations that were not incapacitating; definite impairment of health supported by examination findings were not shown.

4.  Throughout the initial rating period, the Veteran required medication for control of his hypertension, but he does not have a history of diastolic pressure readings predominantly 100 or more; his diastolic readings during the initial rating period have been predominantly been below 100 and his systolic pressure readings during the initial rating period were predominantly less than 160.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  A lumbar spine disability was not incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A bilateral knee disability, other than gout, was not incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for an initial disability rating in excess of 20 percent for gout have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2011).

5.  The criteria for a compensable disability rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2006, prior to the April 2007 rating decision on appeal.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

In addition, the Veteran was afforded appropriate VA examinations in October 2006 and November 2010.  The Veteran has not asserted, and the evidence of record does not show, that the service-connected disabilities at issue in this appeal have increased significantly in severity since those examinations.

Accordingly, the Board will address the merits of the Veteran's claims.  

General Legal Principles

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.    § 3.303(b).


Disability Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Gout is rated as rheumatoid arthritis under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5017. 

A 20 percent rating is warranted for rheumatoid arthritis as an active process, with one or two exacerbations a year in a well-established diagnosis; a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; a rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; and a rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals under Diagnostic Code 5002, such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or  group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as  swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran's service-connected hypertension disability is rated under the criteria of 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Bilateral Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the Veteran's service treatment records (STRs) shows that at the time of his enlistment examination in February 1983, the Veteran checked "no" on the examination questionnaire when asked if he had experienced any ear trouble prior to service.  The Veteran's ears and ear drums were noted to be clinically normal upon examination at the time of his entrance into active service.  A service audiogram from February 1983 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
10
10
25
LEFT
20
0
15
5
0

A service audiogram from November 1987 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5
20
15
LEFT
30
10
25
15
15

A service audiogram from September 1991 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
20
15
LEFT
20
10
15
10
20

On a January 1996 Report of Medical History, the Veteran indicated that he did not have hearing loss.  

A service audiogram from January 1996 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
10
15
20
LEFT
0
0
10
5
10

On a November 2004 Report of Medical History, the Veteran indicated that he had experienced hearing loss.

A service audiogram completed in conjunction with the Veteran's service retirement examination in November 2004 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
10
25
LEFT
15
10
20
10
25

On VA audiological examination for compensation and pension purposes in October 2006, the Veteran remarked that he was told at various times while he was on active duty that he had decreased hearing.  He related that during his first ten years of active duty he worked as a mechanic.  He said that he wore hearing protection the majority of the time.  The last portion of his active duty service was spent as a recruiter.  The Veteran commented that he had no civilian noise exposure, and he used hearing protection when doing yard work.  The audiologist remarked that the Veteran's hearing was in the normal range, borderline mild bilaterally.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
20
25
20
25

Word recognition scores were 98 percent for the right ear and 96 percent for the left ear.  The examiner gave a diagnosis of sensorineural hearing loss.  The examiner further remarked that the current examination results were relatively consistent with the November 2004 discharge audiogram.

A VA treatment record from December 2009 reflects that the Veteran had a history of tremendous pain in his right ear.  He remarked that his ears did not clear readily with pressure changes.  The audiologist wrote that the Veteran's hearing was within normal limits bilaterally with a small low frequency conductive overlay in the right ear.  Subsequently, in January 2010, a tube was surgically placed in the Veteran's right ear.

In a May 2010 follow-up note to the surgery, it was noted that the Veteran failed to report for scheduled audiology testing.  On contacting the Veteran, he remarked that his hearing in his right ear was much better, and he did not experience drainage.  

A review of the Veteran's DD Forms 214 shows that the Veteran's occupational specialty was materials storage and handling specialist.  The Veteran has claimed that he was exposed to noise while serving as a mechanic in active service.  The Board finds the Veteran's assertion of exposure to noise to be credible.

However, a review of the STRs is negative for any complaints of or treatment for hearing loss while the Veteran was in active service.  Also, the audiometric testing results from the Veteran's active service do not show a significant shift in his hearing over the length of his service. 

The Board notes that the October 2006 VA examination showed that the Veteran does not have sufficient hearing impairment in either ear to qualify as a disability for VA compensation purposes.  In fact, none of the audiograms of record meet the numerical standards enumerated by 38 C.F.R. § 3.385.  In view of the absence of any evidence showing that the Veteran has had sufficient hearing impairment to qualify as a disability at any time during the pendency of the claim, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Lumbar Spine Disability and Bilateral Knee Disability, other than Gout

A review of the Veteran's STRs shows that in January 1984, he was put on a profile for a back strain.  In March 1984, he was put on a profile for right knee pain.  Another profile for back strain was given in June 1984.  STRs from August and September 1984, February 1985, and May 1986 reflect treatment for back pain and strain.  

In November 1991, the Veteran complained of pain in his left knee.  The treatment provider gave a diagnosis of patellar ligament strain.

Service treatment records from March and April 1997 reflect the Veteran's complaints of right knee pain.  The treatment providers gave diagnoses of rule-out meniscal tear, lateral collateral ligament strain, and overuse.

The November 2004 service retirement examination report reflects that the Veteran was found to have a normal spine and lower extremities.  The Veteran indicated on a November 2004 Report of Medical History that he experienced recurrent back pain and knee trouble.

A February 2005 note indicates that the Veteran reported experiencing knee pain.  In April 2005, the Veteran was put on profile for back strain.

On VA examination for compensation and pension purposes in October 2006, the Veteran reported that his back pain and bilateral knee disorder began in 1985.  He did not report any specific trauma to the back or the knees.  He related his back and knee pain to wear and tear.  He rated his back and knee pain as a 5 or 6 on a 1 (low) to 10 (high) pain scale.  He said that he had not had any surgery on either his back or his knees.  An X-ray study of the lumbar spine revealed no fractures or dislocations.  An X-ray study of the knees revealed no fractures or dislocations.  After performing an examination, the examiner opined that there was no radiographic or clinical evidence to support a diagnosis of a knee or back disorder.

A private medical record from February 2007 notes the Veteran's complaint of pain in his left knee.  An X-ray study was normal.

VA treatment records from October 2009 note the Veteran's complaints of knee pain.  The notes reflect that the Veteran had chronic diffuse knee pain.

During a November 2010 VA examination, the Veteran complained of bilateral knee pain.  X-rays of the knees revealed no evidence of acute fracture, traumatic malalignment, or degenerative disease.  The examiner opined that the Veteran had gout symptoms that affected his right and left knees.

On review of the evidence above, the Board notes at the outset that service connection has been granted for gout, but the evidence does not show any other diagnosed disorder of the lower back or knees during the pendency of the claims.  The Veteran has complained of low back and bilateral knee pain, and such pain is confirmed in private and VA medical records, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). In this case, although the Veteran was treated for back and bilateral knee pain while on active duty, there is no medical evidence showing that a disorder of the lower back or knees (other than gout) has been present at any time during the pendency of the claims.  Additionally, the report of a current VA examination shows the Veteran does not have an abnormality of the lumbar spine or knees (other than gout); he has accordingly not shown a current disorder for which service connection can be granted. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498  1995).  Accordingly, the Board has carefully considered the Veteran's correspondence to VA in which he alleges he has lumbar spine and bilateral knee disorders (other than gout). 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone, 8 Vet. App. at 403; Caldwell v. Derwinski, 1 Vet. App. 466 (1991). The Board has accepted the Veteran's account as competent.  Although the Veteran has competently and credibly described low back and bilateral knee pain, the Veteran has not been diagnosed with a current disability (other than gout) that underlies the complaints of pain.  As a layperson, the Veteran is not competent to attribute his symptoms to a diagnosed disorder.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In sum, the record does not show the Veteran has had a diagnosed lumbar spine or bilateral knee disorder (other than gout) at any time subsequent to his retirement from active duty.  McClain, 21 Vet. App. 319, 321.  

Accordingly, service connection is not warranted for a lumbar spine disorder or for a bilateral knee disorder, other than gout.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  Gilbert, 1 Vet. App. 49, 54.

Gout

The Veteran is currently assigned a 20 percent disability rating for gout.  The record reflects that service connection for gout was originally granted in the April 2007 RO decision currently on appeal.

On VA compensation and pension examination in October 2006, the Veteran remarked that his last flare was in September 2006.  He said that he experienced flares from three to four times per year.  He said that the gout alternately affected his great toes and ankles.  He said that once he started his medication, his symptoms would take about four days to resolve.  He said he had to call off from work occasionally for his gout.  

The examiner found no evidence of a gouty flare at that time.  Dorsiflexion of the feet was to 20 degrees, and plantar flexion of the feet was to 45 degrees.  The Veteran was able to rotate his ankles in a 360 degree manner.  The examiner noted that repetitive range of motion did not cause pain, weakness, fatigue, lack of endurance, lack of coordination, or any decrease in degrees of range of motion.

Flexion of the knees was to 140 degrees with mild pain bilaterally.  Extension of the knees was to 0 degrees bilaterally.  Repetitive range of motion did not cause pain, weakness, fatigue, lack of endurance, lack of coordination, or any decrease in degrees of range of motion.

The examiner provided a diagnosis of gout and noted that the Veteran's serum uric acid level was elevated.

A private medical treatment record from October 2006 reflects that the Veteran had acute symptoms of gout.  The examiner indicated that the Veteran had pain in his left ankle with an unspecified decrease in range of motion.

A private treatment record from February 2007 indicates that the Veteran had pain in his left knee.  The examiner provided an assessment of gout and indicated that the Veteran's uric acid was normal.  The Veteran was given a prescription to use with flares.

A VA treatment record from September 2009 reflects that the Veteran had constant right shoulder pain and bilateral knee pain for the past month.  The Veteran said that he had never experienced gout in his shoulder, and he did not feel like he was experiencing a gout attack because his shoulder was neither swollen nor hot.  The note indicates that degenerative joint disease was present in the shoulder.  The examiner indicated that the Veteran currently had no other symptoms of rheumatologic disease.  The Veteran received follow-up care in October 2009.

On VA compensation and pension examination in November 2010, the Veteran reported that he had missed 12 days of work in the previous 12 months secondary to gouty symptoms.  The Veteran reported that he would have an exacerbation of gout two times per month, and the pain would last until his medication became effective.  He related that his total symptoms would last for approximately one week.  He said he would have sharp, achy, throbbing pain in either the left or right large toe, the right elbow, or the knees.  He stated that the pain would rate a 10 on a 1 (low) to 10 (high) pain scale, and any movement or touch to the area would cause debilitating pain.  He said that he did not seek emergency room treatment because he had his own crutches.  The examiner noted that the Veteran had not been hospitalized for his gout.

The examiner found that there was no pain exhibited on motion of the toes.  The knees exhibited flexion to 140 degrees and extension to 0 degrees bilaterally.  No weakness, decreased endurance, or easy fatigue was exhibited with repetitive motion.  Range of motion of the right elbow was from 0 degrees of full extension to 145 degrees of flexion.  No pain, weakness, decreased endurance, or easy fatigue was found with repetitive range of motion of the right elbow.

The examiner specified that the symptoms of the Veteran's gout were limited to his knees, toes, and right elbow.  The examiner opined that the Veteran's gout was a chronic condition, and he had a history of elevated uric acid levels.  The examiner stated that there was no clinical or radiographic evidence that the gout caused definite, severe, or total impairment of health.  The examiner remarked that when the Veteran was symptomatic, he subjectively reported significant pain which lasted until his medication took effect.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for gout.  In going through the medical evidence, gout is in an active process.  See October 2006 and November 2010 VA examination reports.  Thus, the Board will rate the disability under the active process criteria.  

Initially, the Board notes that while the Veteran has stated that he has taken 12 days off from work during the previous 12 months due to the service-connected disability, he has not claimed that his flares due to gout are incapacitating.  See October 2006 and November 2010 VA examination reports.  Therefore, an increased rating based upon this criteria is not warranted.

As to definite impairment of health, the evidence of record does not support such a finding.  Significantly, in November 2010, a VA examiner reviewed the record, examined the Veteran, and opined that there was no clinical or radiographic evidence that the gout caused definite, severe, or total impairment of health.  Additionally, the evidence of record is negative for any findings of anemia or weight loss.

Thus, in reading through these medical records, there is an absence of evidence of definite impairment of health.  The 40 percent evaluation contemplates either definite impairment of health or three or more incapacitating exacerbations a year.  As stated above, while they are undoubtedly painful, the Veteran has not claimed that his flares of gout are incapacitating.  The symptoms described in the medical records do not rise to the level of a definite health impairment.  The Veteran has chronic pain in various joints, but he takes medication to help alleviate the pain, and it does, in fact, alleviate the pain, as described by the Veteran.  The service-connected disability has an impact on the Veteran in that he experiences pain in his joints, and has to take time off from work approximately one day a month, but the Board finds that such symptoms are contemplated by the 20 percent evaluation.

Hypertension

The Veteran is currently assigned a noncompensable evaluation for hypertension.  The record reflects that service connection for hypertension was originally granted in the April 2007 RO decision currently on appeal.

A review of the record shows that the Veteran was diagnosed with hypertension during service and placed on medication for it.  The service treatment records do not show a history of diastolic pressure predominantly 100 or more.  In addition, throughout the appeal period, the Veteran required medication for control of his hypertension; however, diastolic pressure readings were almost predominantly less than 100 and systolic pressure readings were predominantly less than 160 during this same timeframe.

Blood pressure readings were specifically as follows:

DATE
SYSTOLIC READING
DIASTOLIC READING
January 2006
126
88
February 2006
138
88
February 2007
116
80
August 2008
125
77
September 2008
136
87
April 2009
138
86
June 2009
134
92
June 2009
128
71
September 2009
142
103
September 2009
145
81
September 2009
136
90
September 2009
144
96
December 2009
132
79
January 2010
105
59
January 2010
133
78
March 2010
136
75
April 2010
138
75

Report of VA examination dated in October 2006 reflects that three readings were obtained:  120/80, 124/80, and 188/70.  The examiner noted that the Veteran had been taking continuous medication for control of hypertension.  Additionally, the Veteran claimed that he had headaches connected to his high blood pressure.  The examiner opined that the Veteran's headaches were probably related to tension.

Report of VA examination dated in August 2008 reflects that three readings were obtained:  134/80, 138/84, and 132/79.  The examiner noted that the Veteran had been taking continuous medication, Lisinopril, for control of hypertension.

In view of the above, the Board finds that the Veteran's hypertension is properly assigned a noncompensable rating.  Although the Veteran requires medication for control of his hypertension, he does not have a history of diastolic pressure predominantly 100 or more.  In addition, as set forth above, during the initial evaluation period almost all of his diastolic pressure readings have been less than 100 and almost all of his systolic pressure readings have been less than 160.  Accordingly, the disability does not meet the criteria for a compensable rating.

Both Disabilities

While the Veteran is competent to report that his disabilities are worse than presently evaluated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for disability ratings in excess of the assigned ratings, the medical findings show that he does not meet the schedular requirements for a higher rating, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

Furthermore, there is no basis for staged ratings.  Neither the lay nor the medical evidence reflects that either disability met the criteria for a rating in excess of what has been assigned at any time during the appeal period.  As such, the Board finds that uniform disability ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral knee disability, other than gout, is denied.

An initial disability evaluation in excess of 20 percent for gout is denied.

A compensable disability rating for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


